           Case 1:20-cv-08080-LGS Document 11 Filed 11/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 LESLEY MENDOZA,                                              :
                                            Plaintiff,        :    20 Civ. 8080 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 DANIEL OLEAR,                                                :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for December 3,

2020.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the December 3, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the provisions

for periodic status letters, and the need for a pre-motion letter to avoid cancellation of the final

conference and setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: November 23, 2020
       New York, New York
